         Case 1:18-cv-00074-BRW Document 43 Filed 12/20/19 Page 1 of 7




Mark S. Northcraft, Esq., ISBN 9892                          The Honorable Bill R. Wilson
Aaron D. Bigby, Esq., ISBN 10172
NORTHCRAFT BIGBY PC
819 Virginia Street, Suite C-2
Seattle, WA 98101
Telephone: (206) 623-0229
Facsimile: (206) 623-0234
Emails: marks_northcraft@northcraft.com
         aaron_bigby@northcraft.com

Hunter J. Shkolnik, Esq., pro hac vice
Brett S. Bustamante, Esq., pro hac vice
NAPOLI SHKOLNIK PLLC
400 Broadhollow Road, Suite 305
Melville, NY 11747
Telephone: (212) 397-1000
Facsimile: (646) 843-7603
Emails: hunter@napolilaw.com
         bbustamante@napolilaw.com

Attorneys for Plaintiffs




                           UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF IDAHO, SOUTHERN DIVISION

MARY WILKES SHORT, LEONARD SHORT,                  No. 1:18-cv-00074-BRW
LEVI WILKES, AMY WEILOCH, LESLIE
WEILER, MEGAN WILKES, SHANNON                      PLAINTIFFS’ MOTION FOR
WILKES, ANNA RUTH TRENTADUE,                       RECONSIDERATION REGARDING
INDIVIDUALLY, F.C.C., A MINOR and                  THE ADMISSIBILITY OF THE NTSB
J.P.C., A MINOR, BY AND THROUGH                    “MAPS AND DIAGRAMS” DOCKET
THEIR NATURAL GUARDIAN AND                         AND THE 1995 NTSB FACTUAL
MOTHER, ANNA RUTH TRENTADUE,                       REPORT AVIATION
ERICA D. LINNELL, ARTHUR THOMAS
LINNELL, SHERI LYNNE LINNELL, AND
MOLLY TYSON,

                                     Plaintiffs,

               v.

UNITED STATES OF AMERICA,

                                     Defendant.


PLAINTIFFS’ MOTION FOR RECONSIDERATION REGARDING
THE ADMISSIBILITY OF THE NTSB “MAPS AND DIAGRAMS”
DOCKET AND THE 1995 NTSB FACTUAL REPORT AVIATION - 1
         Case 1:18-cv-00074-BRW Document 43 Filed 12/20/19 Page 2 of 7



                                   I.     RELIEF REQUESTED

       COME NOW the Plaintiffs and request that this Court reconsider its Order (Dkt. No. 40)

denying the admissibility of the “Maps and Diagrams” docket from the 2015 NTSB Factual Report

and the 1995 NTSB Factual Report Aviation. (Dkt. Nos. 36-8, 36-10).

                             II.        EVIDENCE RELIED UPON

       1.     The Declaration of Christina J. Weidner in Support of Plaintiffs’ Motion for

Reconsideration Regarding the Admissibility of the NTSB “Maps and Diagrams” Docket and the

1995 NTBS Factual Report Aviation with exhibits attached;

       2.     The Second Declaration of Mark A. Pottinger with exhibits attached;

       3.     The Declaration of Haley D. Galbraith with exhibits attached;

       4.     The Declaration of Clyde Pittman with exhibits;

       5.     The Declaration of J.R. Williams; and

       6.     The documents and files herein.

                                        III.   AUTHORITY

A.     The “Maps and Diagrams” are relied upon by Plaintiffs’ expert and key witnesses
       This Court excluded the NTSB’s “Maps and Diagrams” docket based on Defendant’s

representation that no experts in this case intended to rely on the “Maps and Diagrams” docket.

(Dkt. No. 39 at 5; Dkt. No. 40). Defendant’s representation regarding the “Maps and Diagrams”

docket is incorrect. Pursuant to Rule 60, a court may relieve a party from an order due to

“misrepresentation, or misconduct by an opposing party” FRCP 60(b)(3).

       Unfortunately, counsel for the Defendant has misrepresented to the Court that no experts

in this case rely on the “Maps and Diagrams” docket from the NTSB’s 2015 Factual Report. That

is, the USA Response stated “[i]t is the United States’ understanding that none of the experts in

PLAINTIFFS’ MOTION FOR RECONSIDERATION REGARDING
THE ADMISSIBILITY OF THE NTSB “MAPS AND DIAGRAMS”
DOCKET AND THE 1995 NTSB FACTUAL REPORT AVIATION - 2
         Case 1:18-cv-00074-BRW Document 43 Filed 12/20/19 Page 3 of 7



this case intend to rely on the “Maps and Diagrams” section. (Dkt. No. 39 at 5). This is a

misrepresentation because Plaintiffs’ experts, Mark Pottinger and Douglas Stimpson, specifically

relied upon images 8, 11, and 14 from the “Maps and Diagrams” docket in investigating the

accident and formulating their opinions in this case. (Second Declaration of Mark Pottinger,

hereafter “Pottinger Decl.” Ex. 1 at 13, 22-23). The Stimpson and Pottinger report, which has

Pictures 8, 11, and 14 from the “Maps and Diagrams” docket set forth therein, was disclosed to

Defendant through an expert disclosure on June 5, 2019. (Declaration of Christina J. Weidner,

hereafter “Weidner Decl.” Ex. 1).

       As another example of the awareness that Mr. Pottinger was relying upon the NTSB

pictures, including Picture 11, during the deposition of Mr. Pottinger, counsel for the USA

specifically marked the Stimpson and Pottinger report as Exhibit 3 and asked questions regarding

Picture 11. (Weidner Decl. Ex 4 at 11:3-25, 27:3-7, 30:24-32:11). The disclosure of the Stimpson

and Pottinger report and the questioning by counsel with regard to the report, including Picture 11,

establishes without question that counsel for the Defendant was well aware that Mr. Pottinger and

Mr. Stimpson relied on the NTSB’s “Maps and Diagrams” docket in formulating their opinions as

demonstrated thereby. (Second Pottinger Decl. Ex. 1 at 13, 22-23).

       Additionally, two lay witnesses rely on pictures from the “Maps and Diagrams” docket to

identify the trees involved in the 2015 crash. At his deposition, Mark Lessor, a key witness in this

case, used photos 5 and 6 from the “Maps and Diagrams” docket to identify the trees in the picture

and also relied upon these pictures to identify the controlling obstruction for the Airport. (Weidner

Decl. Ex. 2 at 21:6-23:16, 24:1-17; Ex. 2A). Counsel for the Defendant, Ms. Debra Fowler, was

present at Mr. Lessor’s deposition. (Id. at 2:20).



PLAINTIFFS’ MOTION FOR RECONSIDERATION REGARDING
THE ADMISSIBILITY OF THE NTSB “MAPS AND DIAGRAMS”
DOCKET AND THE 1995 NTSB FACTUAL REPORT AVIATION - 3
          Case 1:18-cv-00074-BRW Document 43 Filed 12/20/19 Page 4 of 7



        Another key witness, Michael Bennett, also relied on photos 5 and 6 from the “Maps and

Diagrams” docket to testify that the trees at the departure end of Runway 04/22 are depicted

therein. (Id. Ex. 3 at 15:12-17:7, Ex. 1-B). Ms. Fowler, counsel for the Defendant, was present for

this deposition as well. (Id. at 2).

        Pictures 5, 6, 8, 11, and 14 in the NTSB “Maps and Diagrams” docket are used by experts

to formulate their opinions and witnesses in this case have testified to the content thereof. These

pictures and the testimony of the experts and witnesses regarding the content of the pictures are

relevant to a number of issues in this case, including but not necessarily limited to, where the

accident happened; how the accident happened; which trees were involved in the accident; that the

grove of coniferous trees became the controlling obstruction for the Airport; that these trees are

the trees that were later cut down by Mr. Williams; and that these trees were the same trees that

existed at the end of the runway at its inception in 1965, in 1995 when the earlier accident occurred,

in circa 2006 when they burned and died, in 2011 when the FARs deemed them to be hazards to

air navigation, in 2014 when the USFS Airfield Operations directives required that they be cut

down or the Airport closed, and the trees that killed the Plaintiffs’ decedents. Therefore, at the very

least, NTSB pictures 5, 6, 8, 11, and 14 from the “Maps and Diagrams” docket should be admitted

since expert witnesses rely upon them for their opinions and lay witnesses identify what is depicted

therein and rely on them to provide their testimony, all of which is relevant to the issues in this

case.

B.      Plaintiffs’ fact witnesses and experts present evidence that the same and only grove
        of coniferous trees located at the departure end of Runway 04/22 on the creek side
        thereof was involved in both the 1995 and the 2015 plane crashes
        The Court stated that Plaintiffs could provide additional support for the position that the

trees involved in the 1995 accident were the same as the trees involved in the 2015 accident. (Dkt.

PLAINTIFFS’ MOTION FOR RECONSIDERATION REGARDING
THE ADMISSIBILITY OF THE NTSB “MAPS AND DIAGRAMS”
DOCKET AND THE 1995 NTSB FACTUAL REPORT AVIATION - 4
         Case 1:18-cv-00074-BRW Document 43 Filed 12/20/19 Page 5 of 7



No. 40). Pursuant to Rule 60, a Court may relieve a party of an order for a reason that justifies

relief. FRCP 60(b)(6). Here, the Court has invited Plaintiffs to submit further evidence regarding

the 1995 crash. (Dkt. No. 40). Plaintiffs have substantial evidence to prove that the same grove of

coniferous trees was involved in both the 1995 and the 2015 plane accidents at the Upper Loon

Creek Airport (“Airport”). This evidence is presented through Plaintiffs’ two experts: Ms. Haley

Galbraith, an arborist, and Mr. Clyde Pittman, an obstruction expert engineer. (Declaration of

Haley Galbraith, hereafter “Galbraith Decl.;” Declaration of Clyde Pittman, hereafter “Pittman

Decl.”). This evidence is further presented by way of the Declaration of J.R. Williams, who cut

down the trees after the 2015 accident, pursuant to the authorization received from the USFS, and

then in July of 2019 photographed the stumps which depicted the tree rings of the stumps of the

trees that he and his colleagues cut down. (Declaration of J.R. Williams hereafter “Williams Decl.”

at 2). When Mr. Williams took the pictures, this digital camera recorded the latitude and longitude

of the stumps set forth in his pictures. (Williams Decl. at 2; Galbraith Decl. Ex. 1 at 36). Based

upon the rings in the pictures, the latitude and longitude of the stumps, and by other means set

forth in her expert report, Ms. Galbraith assessed the age, height, and location of the trees in the

grove in the years 1965, 1995, and 2015. (Galbraith Decl. Ex. 1 at 3). Then, based on Ms.

Galbraith’s report and the latitude and longitude of the stumps, Mr. Pittman developed depictions

of the height and location of the trees. (Pittman Decl. Ex. 13 at 11). As depicted in the depictions

prepared by Mr. Pittman, it is visually clear that the same and only grove of coniferous trees at the

departure end of Runway 04/22 on the creek side were implicated in both the 1995 and 2015

accidents.

///

///

PLAINTIFFS’ MOTION FOR RECONSIDERATION REGARDING
THE ADMISSIBILITY OF THE NTSB “MAPS AND DIAGRAMS”
DOCKET AND THE 1995 NTSB FACTUAL REPORT AVIATION - 5
         Case 1:18-cv-00074-BRW Document 43 Filed 12/20/19 Page 6 of 7



                                    IV.    CONCLUSION

       For the foregoing reasons, this Court should relieve Plaintiffs of its previous order and

admit at least Pictures 5, 6, 8, 11, and 14 in the “Maps and Diagrams” docket (Dkt. No. 36-8) and

the 1995 Factual Report Aviation (Dkt. No. 36-10) into evidence.

       DATED this 20th day of December, 2019.

                                                    /s/ Mark S. Northcraft
                                                    /s/ Aaron D. Bigby
                                                    Mark S. Northcraft, ISBN 9892
                                                    Aaron D. Bigby, ISBN 10172
                                                    Northcraft Bigby PC
                                                    819 Virginia Street, Suite C-2
                                                    Seattle, WA 98101
                                                    Telephone: (206) 623-0229
                                                    Facsimile: (206) 623-0234
                                                    Emails: marks_northcraft@northcraft.com
                                                             aaron_bigby@northcraft.com
                                                    Attorneys for Plaintiffs




PLAINTIFFS’ MOTION FOR RECONSIDERATION REGARDING
THE ADMISSIBILITY OF THE NTSB “MAPS AND DIAGRAMS”
DOCKET AND THE 1995 NTSB FACTUAL REPORT AVIATION - 6
          Case 1:18-cv-00074-BRW Document 43 Filed 12/20/19 Page 7 of 7



                                    CERTIFICATE OF SERVICE

        On December 20, 2019, I arranged the foregoing Plaintiffs’ Motion for Reconsideration

Regarding the Admissibility of the NTSB “Maps and Diagrams” Docket and the 1995 NTSB

Factual Report Aviation to be filed electronically through the CM/ECF system, which will send a

notice of electronic filing to:

        Debra D. Fowler, Attorney for Defendant
        debra.fowler@usdoj.gov
        torts.aa.files@usdoj.gov

        Hunter J. Shkolnik, Attorney for Plaintiffs
        Brett S. Bustamante, Attorney for Plaintiffs
        hunter@napolilaw.com
        bbustamante@napolilaw.com

                                                       /s/ Mark S. Northcraft
                                                       Mark S. Northcraft
                                                       Northcraft Bigby PC
                                                       819 Virginia Street, Suite C-2
                                                       Seattle, WA 98101
                                                       Telephone: (206) 623-0229
                                                       Facsimile: (206) 623-0234
                                                       E-mail: marks_northcraft@northcraft.com
                                                       Attorney for Plaintiffs




PLAINTIFFS’ MOTION FOR RECONSIDERATION REGARDING
THE ADMISSIBILITY OF THE NTSB “MAPS AND DIAGRAMS”
DOCKET AND THE 1995 NTSB FACTUAL REPORT AVIATION - 7
